Citation Nr: 1647469	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-31 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating greater than 10 percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1968 through August 1971.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2015 statement, the Veteran indicated that he wished to file a claim for service connection for Post Traumatic Stress Disorder (PTSD). Effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims. 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  It does not appear the Agency of Original Jurisdiction (AOJ) responded to this statement, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in this appeal, the Veteran expressly stated, in writing through his representative, that he wished to withdraw his appeal.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue listed above have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

Here, in November 2016, the Veteran's representative submitted a written and signed statement wherein the Veteran withdrew the appeal of his claim for an increased rating greater than ten percent for Hepatitis C.  Therefore, since the Veteran's correspondence occurred prior to the promulgation of a Board decision on appeal and constitutes a formal withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration as to these matters.  The Board does not have jurisdiction to further review the appeal.


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


